1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                            NORTHERN DISTRICT OF CALIFORNIA,
10

11

12

13   UPTOWN ROOTS, LLC DBA HELLO
14
     STRANGER

15                              Plaintiff,        CASE NO. 3:18-cv-03475-CRB
16
                   v.                                           [PROPOSED] ORDER
17

18
     ORALE L.A. LLC

19
                                Defendants.
20

21

22
                                       [PROPOSED] ORDER
23

24         Having read the Parties’ Joint Motion To Dismiss Pursuant to Federal Rule of Civil
25   Procedure 41(a)(1)(a)(ii) and (C), this Court HEREBY ORDERS:
26         All claims by either Party that were asserted or could have been asserted in this
27   action are dismissed with prejudice.
28

                                             [Proposed] Order
                                                                                                1
1          The Court will retain jurisdiction over the settlement agreement entered into before
2    Magistrate Judge Sallie Kim on May 1, 2019.
3          Each Party will bear its own costs and fees.
                                                                      ISTRIC
4
                                                                 TES D      TC
                                                               TA




                                                                                        O
5




                                                          S




                                                                                         U
                                                        ED




                                                                                          RT
6            Date: May 16, 2019
                                                                         VED




                                                    UNIT
                                                                    APPRO
7




                                                                                              R NIA
8
                                                                                     reyer
                                                                             les R. B




                                                    NO
                                                                          har
                                                                  Judge C




                                                                                             FO
9




                                                      RT




                                                                                             LI
10                                                           ER



                                                          H




                                                                                        A
                                                                  N                      C
                                                                                    F
11                                                                    D IS T IC T O
                                                                            R
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            [Proposed] Order
                                                                                                      2
